Citation Nr: 1020817	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder, to include general pain.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1986 to August 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The issues of entitlement to an initial compensable rating 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran does not have a right ear disorder.


CONCLUSION OF LAW

A right ear disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters provided to the 
Veteran in January 2006 and October 2007, provided an 
explanation of the type of evidence necessary to substantiate 
his claim, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and private treatment records, 
generated while he was on active military service, have been 
obtained.  What is more, the Veteran has not indicated any 
additional records, including VA or private treatment 
records, which VA should seek to obtain on his behalf.  
Additionally, the Veteran has been provided appropriate 
examinations related to his claim and he has declined a Board 
hearing related to his appeal.  For the foregoing reasons, 
the Board concludes that VA made all reasonable efforts to 
obtain evidence necessary to substantiate the Veteran's 
claim, and no further assistance with the development of 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran maintains that he experiences pain and pressure 
in his right ear, which is related to his military service.  
The Veteran alludes to in-service right ear treatments and 
maintains the pain he experienced in-service is related to 
his current right ear pain symptoms.  This forms the basis of 
the Veteran's service connection claim.  

At the outset, the Board notes that a February 2008 rating 
action addressed the Veteran's service connection claim for 
right ear hearing loss; however, the only issue presently 
perfected on appeal relates to the October 2006 denial of the 
Veteran's service connection claim for a right ear disorder, 
to include general pain.  This being the case, the Board's 
analysis will not address any audiological disorder and will 
focus the Veteran's entitlement to service connection for a 
right ear disorder, to include general pain.  

The Veteran's July 1986 enlistment examination notes no 
abnormities associated with the Veteran's (i) ears, to 
include internal and external canals), or (ii) ear drums, to 
include perforation.  A September 1989 service treatment 
documents the Veteran's complaints of external right ear 
pain, which the military medical professional diagnosed as 
status post external right ear infection.  The Veteran was 
seen again in December 1989 for complaints of right ear pain, 
and at a follow-up treatment four days later a "possible 
cold injury" was indicated.  A March 1993 service treatment 
record further documents the Veteran's complaints of right 
ear pain, and his provisional diagnosis of high frequency 
sensorineural hearing loss of the right ear.  In June 1993, 
the Veteran was given a Brainstem Auditory Event Potentials 
examination, which revealed bilateral normal brain stem 
auditory evoked potentials and moderate left ear sensory 
neural hearing loss.  On periodic examinations dated in 
December 1987, April 1995, November 1995, November 1997 and 
July 1999, no abnormities associated with the Veteran's (i) 
ears, to include internal and external canals), or (ii) ear 
drums, to include perforation, were noted.  What is more, 
although, on his July 1999 Report of Medical History, the 
Veteran reported experiencing recurrent ear infections, the 
military medical professional did not diagnose any disorder 
of the ear.  VA examinations prior to his August 2006 
separation from military service were conducted.   These 
occurred in March and April 2006.  At the March 2006 
evaluation, the examiner recorded the Veteran's account of 
his disorder and performed an appropriate examination of his 
ears.  The examination report reflects the Veteran's (i) 
normal auricle appearance; (ii) clean and normal ear canals; 
(iii) intact and clear ear drums; and (iv) gait and balance 
within normal limits.  Aside from audiological abnormalities, 
the examiner diagnosed no disorder associated with the 
Veteran's right ear, to include general pain, or any similar 
disorder.  Similarly, at the VA examination in April 2006, no 
abnormalities associated with the Veteran's ears were noted.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  In the present matter, no medical evidence of 
record indicates the Veteran has a current diagnosis of a 
right ear disorder.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, there is an absence of proof of the claimed 
disability, and therefore a basis upon which to establish 
service connection has not been presented, and the appeal is 
denied.  

In reaching this decision, the Board has considered the 
Veteran's multiple statements; however, these statements 
alone provide an insufficient basis to establish his service 
connection claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as providing a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  Additionally, while the Veteran is 
competent to relay his account of experiencing right ear 
pain, pain without a medical diagnosis is an insufficient 
basis to grant a service connection claim.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed.Cir.2001) (a 
"pain" claim fails "when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury").

In sum, the evidence of record does not support any finding 
that the Veteran has any current right ear disorder, to 
include general pain.  As the preponderance of the evidence 
is against the claim and there is no doubt to be resolved, 
the Board finds that the appeal must be denied.



ORDER

Service connection for a right ear disorder is denied.  


REMAND

An October 2006 rating action granted the Veteran service 
connection for left ear hearing loss, and a noncompensable 
rating assigned.  In an August 2007 statement, the Veteran 
indicated he disagreed with the "hearing loss" aspect of 
the aforementioned rating action, indicating his desire for 
an increased rating for this disorder.  

No special wording is required for a notice of disagreement 
(NOD), but in his August 2007 statement, the Veteran has 
conveyed his wish to appeal his left ear hearing loss rating.  
As such, the Veteran's August 2007 statement serves as a NOD 
for the issue of entitlement to an initial compensable rating 
for left ear hearing loss.  See 38 C.F.R. §§ 20.201, 
20.302(a).  However, the Veteran has not been provided with 
an SOC on this issue and should be provided with one.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, if the Veteran wishes to 
perfect his appeal to the Board, he must file a timely 
substantive appeal after receiving his SOC.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an initial compensable 
rating for left ear hearing loss.  The 
Veteran should be informed of the period 
of time within which he must file a 
substantive appeal to perfect his appeal 
to the Board concerning this issue.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate consideration, 
if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


